                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


DANIELLE A. CARTER                            )
                Plaintiff,                    )
                                              )
v.                                            )       JUDGMENT
                                              )       5:18-cv-89-FL
ASTOU THIAM, Owner, and AFRICAN               )
HAIR BRADING GALLERY                          )
                Defendants.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Order and Memorandum and Recommendation of the United States Magistrate
Judge and plaintiff’s motion to voluntarily dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 27, 2019, and for the reasons set forth more specifically therein, that this action is dismissed
without prejudice.

This Judgment Filed and Entered on June 27, 2019, and Copies To:
Danielle A. Carter. (via US mail) 410 Liberty Street, Durham, NC 27701

June 27, 2019                         PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
